Citation Nr: 1414581	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-30 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an earlier effective date for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1979 to April 1983 and from August 1988 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted service connection for PTSD with an initial 70 percent evaluation effective November 9, 2009.  A September 2011 rating decision later increased the initial evaluation of the Veteran's PTSD to 100 percent effective November 9, 2009.  As the currently-assigned effective date does not represent the highest possible benefit for the Veteran's PTSD, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38   (1993).


FINDINGS OF FACT

1.  The Veteran's initial claim of entitlement to service connection for an acquired psychiatric issue was received by VA on March 11, 2004.

2.  In May 2005, in connection with the Veteran's initial claim of entitlement to service connection for PTSD, the Veteran provided sufficient information to permit a meaningful inquiry of the service department to corroborate an alleged stressor.

3.  Service department records received in March 2010, in the form of a report from the U.S. Army & Joint Services Records Research Center (JSRRC), in part, formed the basis of the grant of service connection for PTSD in the February 2011 rating decision on appeal.






CONCLUSION OF LAW

The criteria for an earlier effective date of March 11, 2004, for the grant of service connection for PTSD, have been met.  38 U.S.C.A. § 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board is granting in full the benefit sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  In cases of reopened claims for service connection, the effective date is also the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r) (2013).  However, the regulations allow for the assignment of retroactive benefits when the new and material evidence in question consists of newly identified or associated service department records.  

When VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2013).  The service department records contemplated by the regulation include, in pertinent part, service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name.  38 C.F.R. § 3.156(c)(1) (2013).  Reports or records from the JSRRC are considered relevant official service department records.  Vigil v. Peake, 22 Vet. App. 63, 65-66 (2008).  Such records do not include records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the JSRRC, or from any other official source.  38 C.F.R. § 3.156(c)(2) (2013).  An award made based all or in part on such records is effective on the date entitlement arose or the date VA received the previously-denied claim, whichever is later.  38 C.F.R. § 3.156(c)(3) (2013).

On March 11, 2004, the Veteran filed a claim of entitlement to service connection for an acquired psychiatric condition, which was later characterized as PTSD.  The Veteran claimed a variety of in-service stressors, including, in pertinent part, that in March 1991, his unit captured prisoners of war, and he saw dead enemies and burning oil wells.  An October 2005 rating decision denied the Veteran's claim of service connection for PTSD, finding that the Veteran's claimed stressors were unverified.  The Veteran properly appealed; and, in February 2008, the Board denied the Veteran's claim of entitlement to service connection for PTSD, finding that the evidence failed to demonstrate the presence of a verified stressor or that the Veteran engaged in combat with the enemy.  In November 2009, the Veteran filed a claim to reopen his claim of entitlement to service connection for PTSD.

In March 2010, the JSRRC provided a history of the 2nd Armored Cavalry Regiment (ACR) from 1990 to 1991.  The JSRRC's letter indicated that on February 23, 1991, the 2nd ACR sustained its first wounded soldiers as it crossed the berm from Saudi Arabia to Iraq.  Two soldiers from the Regimental Support Squadron of the 2nd ACR drove their track across an unexploded dual purpose improvised conventional munition bomblet, which went off.  One soldier was slightly hurt as a result.  On February 25, 1991, all squadrons of the 2nd ACR had significant contact with enemy forces during the evening.  Iraqi forces probed the defensive posture of the 2nd ACR along the front.  Heavy fighting erupted in the early morning.  Each engagement with Iraqi forces resulted in destroyed enemy equipment and personnel, and scores of enemy soldiers were captured.  On February 26, 1991, a large tank fight developed along the front of the 2nd ACR as the 2nd ACR fixed and destroyed elements of the Tawakalna Division and the 12th Armored Division.  On May 1, 1991, after the ceasefire, the 2nd ACR moved into Kuwait and occupied Assembly Area Mexico, which had previously been occupied by Iraqi forces and had been turned into a kill zone by American and allied attacks.  Squadrons of the 2nd ACR discovered scores of destroyed or abandoned tanks, BMPs, trucks, bunkers, and logistic sites.  A blacktop road running through the Assembly Area was littered by burned-out hulks or abandoned vehicles evidencing panic.  There were also a few unburied Iraqi dead that teams of the 2nd ACR buried after recording the burial locations.

A February 2011 rating decision granted the Veteran's claim of entitlement to service connection, effective November 9, 2009.  Turning to an application of the relevant laws and regulations to the facts in the instant case, the Board finds that the unit records provided in the March 2010 JSRRC response were of the type falling within the definition of 38 C.F.R. § 3.156(c)(1).  Furthermore, the Board finds that the Veteran provided sufficient information for VA to identify and obtain the records from the JSRRC in connection with the previously-denied August 2004 claim.  Lastly, while the February 2011 award of service connection for PTSD was based largely on a 2010 liberalization of the regulations relating to PTSD stressors, the Board, affording the Veteran with the benefit of the doubt, finds that the February 2011 award was based at least in part on the newly-submitted JSRRC records.  The Board must find that the unit records associated with the claims file warrants reconsideration of the Veteran's March 2004 claim of service connection for PTSD.  Accordingly, service connection for PTSD is warranted as of the date of receipt of the initial claim for service connection, March 11, 2004.  38 C.F.R. § 3.400 (2013).

ORDER

Subject to the provisions governing the award of monetary benefits, an effective date of March 11, 2004, for the award of service connection for PTSD is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


